DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 has been cancelled.
Allowable Subject Matter
2.	Claims 1-14 and 16-19 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1-14 and 16-19 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a system is disclosed in which a base station receives, from a communication device, a request for establishing a communication connection via the base station. The base station obtains information indicating from where a context associated with a previously established communication connection can be retrieved; retrieves the context associated with the previously established communication connection based on the obtained information; and resumes the previously established communication connection with the communication device using the retrieved context.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415